PER CURIAM.
It appears that on May 8, 1968, the court denied the motions to dismiss filed by ap-
pellees, Unkefer and Hunt Construction Company, Inc., for the reason that mo-vants had failed to furnish an adequate record, namely, the amended counterclaim, whereby this court could assay the merits of said motion by examining the number of counts and the content of the counterclaim. Said appellees have renewed their motion and now with sufficient record same should be granted upon authority of Midstate Hauling Company, Inc. v. Mutual Insurance Company, Fla.App. 1966, 189 So. 2d 826. Therefore, it is
Ordered that appellant’s motion to strike, filed September 26, 1968, is hereby denied; further, ordered that motions to dismiss filed by Appellee-Unkefer and Appellee-Hunt Construction Company, Inc. on September 13, 1968, are hereby granted and this appeal commenced by notice filed March 22, 1968, in Case No. 60319 of the Circuit Court for Orange County, Murray W. Overstreet, Judge, is hereby dismissed.